Citation Nr: 1136702	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder (claimed as headaches with inability to turn head) to include as secondary to degenerative changes, cervical spine status post C6-7 fusion.

2.  Entitlement to service connection for a bilateral hip disorder to include as secondary to degenerative changes, cervical spine status post C6-7 fusion.

3.  Entitlement to a disability rating greater than 20 percent degenerative changes, cervical spine status post C6-7 fusion.

4.  Entitlement to a disability rating greater than 20 percent degenerative changes, left shoulder.

5.  Entitlement to special monthly compensation based on aid and attendance.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

VA treatment records dated in May 2010 show assessments of left lumbar facet joint syndrome, left lumbar radiculitis, and degenerative disc disease/stenosis of lumbar spine.  In connection with the Veteran's claim for a bilateral hip disorder, the Veteran has argued that he has a current bilateral hip disorder secondary to his service-connected "back condition."  However, the Veteran is only service-connected for a cervical spine disorder and is not service-connected for a lumbar spine disorder.  The Board finds that the Veteran's claim for a bilateral hip disorder has raised the issue of entitlement to service connection for a lumbar spine disorder.  

Also, during the October 2010 Board hearing the Veteran raised the issue of entitlement to service connection for vascular impairment through impingement of the cervical spine.  

Furthermore, in July 2009 the Veteran's representative indicated that the Veteran was submitting evidence in conjunction with his pending appeal.  In this document the representative listed the issues on appeal but also included the issue of "specially adaptive housing grant."  

Moreover, the Veteran has reported that he retired due to multiple service-connected disabilities, thus raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU).   

Neither the lumbar spine, vascular impairment, specially adaptive housing grant, or TDIU issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.    

The issue of entitlement to service connection for a bilateral hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence linking the Veteran's current chronic headache disorder to his service-connected degenerative changes, cervical spine status post C6-7 fusion.

2.  The Veteran's degenerative changes, cervical spine status post C6-7 fusion is manifested by at least 20 degrees of forward flexion, 8 degrees of extension, 15 degrees of lateral flexion bilaterally, and 20 degrees of rotation bilaterally, all with pain.  The combined range of motion is 98 degrees.  There is X-ray evidence of arthritis.

3.  The Veteran's degenerative changes, left shoulder is manifested by at least 85 degrees of flexion, 15 degrees of extension, 40 degrees of bilateral rotation, 20 degrees of bilateral lateral flexion, and 50 degrees of abduction.  There is X-ray evidence of arthritis.  

4.  The Veteran does not require the regular assistance of another to perform activities of daily living.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic headache disorder is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2010).

2.  The criteria for a disability rating greater than 20 percent for degenerative changes, cervical spine status post C6-7 fusion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a disability rating greater than 20 percent for degenerative changes, left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (2010).

4.  The criteria for special monthly compensation based on the need for the regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a chronic headache disorder is related to his service-connected degenerative changes, cervical spine status post C6-7 fusion and degenerative changes.  He also contends that his service-connected degenerative changes, cervical spine status post C6-7 fusion and degenerative changes, left shoulder are more disabling than currently evaluated.  Finally, he contends that he requires the regular assistance of another to perform activities of daily living based on his service-connected disabilities.

The Veteran's service treatment records show several complaints regarding the left shoulder.  Specifically, a February 1959 service treatment record shows a 4-month history of a "clicking" sensation in the left scapula on motion.  Physical examination disclosed a grating sensation on motion of the scapula, however X-rays were negative.  Snapping shoulder syndrome was diagnosed.  The Veteran's April 1960 separation examination shows an impression of asymptomatic "snapping" left shoulder, of unknown cause.  

The Veteran submitted a claim for service connection for a left shoulder disorder in December 1998.  In connection with this claim he was afforded a VA examination in May 1999 which showed a diagnosis of left shoulder pathology with irregularity of the inferior rim of the glenoid and decreased internal rotation, snapping and grinding along with bilateral C6-C7 and C7-C8 radiculopathy.  While the RO initially denied service connection for a left shoulder injury with resulting cervical radiculopathy the Veteran appealed this decision and, by rating decision dated in June 2002, the RO granted service connection for degenerative changes, left shoulder and degenerative changes, cervical spine assigning separate 10 percent disability ratings for each disability effective December 16, 1998.  Subsequently, by rating decision dated in January 2006 the RO increased the disability rating for the left shoulder to 20 percent disabling effective May 18, 2004, the date of a claim for an increased rating.  The RO also recharacterized the cervical spine disorder as degenerative changes, cervical spine status post C6-7 fusion and increased the disability rating for the cervical spine to 20 percent from June 1, 2004, the day following cessation of a temporary 100 percent rating under the provisions of 38 C.F.R. § 4.30 for C6-7 fusion.  Increased evaluations were denied by the Board in December 2006.  The Veteran submitted a claim for an increased rating for his neck and left shoulder disorders in July 2008.    

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
	
The Veteran's service treatment records are negative for findings or complaints of a chronic headache disorder.  Significantly, his April 1960 separation examination shows a normal neurologic system and in an April 1960 Report of Medical History, the Veteran specifically denied "frequent or severe headache."     

A review of the claims file reveals that the Veteran first complained of headaches over the parietal scalp bilaterally and across the forehead in October 1999.  He indicated that he had no improvement in the headaches sine he was seen in September 1999.  Later in October 1999, the Veteran again sought treatment for severe headaches; the progress report reflects an impression of headaches, and he was referred for a neurological consultation.  Two follow-up treatment reports reflected an impression of headaches of unknown etiology.  According to VA pharmacy records run in November 1999, the Veteran had a previous prescription "for severe headache" and a current prescription for anti-migraine agents.  The Veteran again sought treatment for headaches in February 2000 and was diagnosed with headaches associated with degenerative joint disease at C5-C6 with radiculopathy.  

Given the above, the Board finds that service connection for a chronic headache disorder is warranted.  While the Veteran has not yet been afforded a VA examination with regard to this issue, VA treatment records show a diagnosis and treatment for chronic headaches beginning in October 1999 and a February 2000 VA treatment record contains an opinion that the Veteran's current chronic headache disorder is related to his degenerative joint disease at C5-C6 with radiculopathy.  This opinion provides a plausible basis to conclude that the Veteran's current chronic headache disorder is related to his service-connected degenerative changes, cervical spine status post C6-7 fusion.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a chronic headache disorder.  38 U.S.C.A. § 5107(b).  

Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

1. Degenerative changes, cervical spine status post C6-7 fusion

The Veteran's degenerative changes, cervical spine status post C6-7 fusion is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237 a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the current level of severity of the Veteran's cervical spine disorder includes the pleadings, VA examination reports dated in August 2008 and May 2010.  During the August 2008 VA examination, the Veteran complained of constant 6/10 diffuse cervical pain aggravated with any neck movement and weather changes.  The pain radiated to the bilateral trapezius muscles.  Ambulation was affected only insofar as he could not flex his neck enough to watch his feet properly when he walked.  There had been no incapacitating episodes in the past 12 months requiring physician prescribed bedrest.  In 2002, the Veteran underwent an anterior cervical diskectomy and fusion at C6-7.  He denied any other orthopedic treatment or physical therapy.  He was currently retired.  Concerning activities of daily living, he could not do yard work or mechanical workup and had difficulty lifting heavy objects.  He had no flare-ups and used no assistive devices.  

Physical examination of the cervical spine revealed flexion to 20 degrees with end-of-range pain, extension to 15 degrees pain free and 25 degrees with pain, left and right rotation to 40 degrees with end-of-range pain, and left and right lateral flexion to 20 degrees with end-of-range.  These ranges of motion were not additionally limited due to pain or fatigue following repetitive use on examination.  There was no cervical muscle spasm or tenderness to palpation.  Motor, bulk, tone and strength were normal in all extremities.  Deep tendon reflexes were 2+ and symmetric except for 3+ at the left biceps.  Sensory examination and gait were within normal limits.  

The examiner noted that cervical spine X-ray in October 2005 showed diskectomy with fusion at C6-C7 as well as mild degenerative changes.  The diagnosis was degenerative joint disease of the cervical spine with anterior cervical diskectomy and fusion at C6-C7.  

During the May 2010 VA examination the Veteran complained of neck pain all day and every day averaging an 8/10 in intensity.  He had radiation of the neck pain down to the left arm.  He denied his ability to walk being affected by his neck condition and denied any incapacitating episodes over the last 12 months in which a physician prescribed bedrest.  The Veteran reported that he was currently unemployed as he retired early because of his cervical spine and left shoulder disorders as the pain prevented him from doing his job.  He stated that, for the most part, he can perform his activities of daily living but there were times when his daughter had to come help him do things like cut the grass.  He denied flare-ups and did not use assistive devices.  

Upon physical examination of the cervical spine the Veteran had flexion to 25 degrees, extension to 8 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 20 degrees bilaterally, all of which were with severe pain throughout the entire range of motion, although the range of motion was not additionally limited following repetitive use.  There was no spasm on examination but the Veteran did have diffuse tenderness to palpation of the cervical spine.  He had 4+/5 strength in the left arm and 5/5 strength in all other extremities with normal symmetric deep tendon reflexes and a normal gait.  His sensation was intact.

A magnetic resonance imaging (MRI) scan of the cervical spine revealed that there was a previous anterior diskectomy with bony fusion at C6-C7.  There was a small area of myelomalacia within the spinal cord at this region.  There was also some degenerative joint disease with neuroforaminal stenosis at C4-T1.  The impression was severe degenerative joint disease of the cervical spine.  

Also of record are VA outpatient treatment records dated through October 2010 and private treatment records dated through September 2009.  These records show complaints of and treatment for the Veteran's cervical spine disorder.  Significantly, private treatment records shows that the Veteran was involved in a motorcycle accident in August 2008 wherein he fractured his left scapula and left ribs.  

The Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's cervical spine disorder.  First, the Veteran's range of motion does not meet the criteria for a 30 percent rating under DC 5237 as the Veteran has more than 15 degrees of forward flexion.  As above, during the August 2008 VA examination the Veteran reportedly had flexion to 20 degrees and during the May 2010 VA examination the Veteran reportedly had flexion to 25 degrees.  At most, the evidence reveals cervical spine flexion limited to 20 degrees.  These findings show that flexion is more than 15 degrees.  As such, an increased rating under DC 5237 for limitation of flexion is not warranted.

The Board is fully aware of the report of pain throughout motion during the May 2010 VA examination.  However, the presence of pain is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca. Here, despite the pain, the Veteran retains significant function of the cervical spine and flexion has always been at least 20 degrees.  Clearly, he is not functionally limited to 15 degrees or less.

The Board also accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is warranted and no more.

The evidence of record reflects that the Veteran's symptomatology for the cervical spine disorder warrants no more than a 20 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Degenerative changes, left shoulder

The Veteran's left shoulder disorder (minor arm) is currently rated as 20 percent disabling under 38 C.F.R. § 4.71A, Diagnostic Code (DC) 5010-5201.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Under DC 5010, arthritis due to trauma and substantiated by X-ray findings is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

Under DC 5201 (limitation of motion), limitation of motion at shoulder level, or midway between the side and shoulder level warrants a 20 percent for both the major and minor arms.  With limitation of the arm midway between side and shoulder level a 30 percent rating is warranted for the major arm and a 20 percent rating is warranted for the minor arm.  With limitation of the arm to 25 degrees from the side a 40 percent rating is warranted for the major arm and a 30 percent rating is warranted for the minor arm.  

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Evidence relevant to the current level of severity of the Veteran's left shoulder disorder includes VA examination reports dated in August 2008 and May 2009.  During the August 2008 VA examination the Veteran complained of constant 3/10, dull aching pain in the left shoulder aggravated with any movement.  He must sleep on his right side which is painful in itself and which awakens him multiple times at night.  He complained of occasional feelings of instability in the left shoulder as well as pain with overhead action.  He denied surgery, physical therapy, or other orthopedic treatment.  He was currently retired.  Activities of daily living were affected in difficulty performing yard work, mechanical work, and doing any heavy lifting.  He participated in no household chores due to pain.  He had no flare-ups and used no assistive devices.  

Upon physical examination of the left shoulder the Veteran had abduction to 90 degrees pain free and 100 degrees with pain, flexion to 115 degrees, external rotation to 90 degrees, and internal rotation to 40 degrees all with end-of-range pain.  These ranges of motion were not additionally limited due to pain or fatigue following repetitive use on examination.  Impingement testing of the left shoulder was mildly positive.  Stability and supraspinatus strength were normal.  There was mild left shoulder crepitus.  There was no erythema, swelling, or bony deformity.  The diagnosis was degenerative joint disease of the left shoulder.  

During the May 2010 VA examination the Veteran complained of left shoulder pain all day and every day averaging an 8/10 in intensity.  The left shoulder had a constant locking and popping and the pain was significantly worse with overhead activity and prevented his ability to sleep.  There was instability occasionally of the left shoulder as well.  The Veteran denied any surgeries on the left shoulder but reportedly had a cortisone injection which provided mild improvement in his symptoms as well as physical therapy which also provided mild improvement in his symptoms.  The Veteran reported that he was currently unemployed as he retired early because of his cervical spine and left shoulder disorders as the pain prevented him from doing his job.  He stated that, for the most part, he can perform his activities of daily living but there were times when his daughter had to come help him do things like cut the grass.  He denied flare-ups and did not use assistive devices.  

Upon physical examination of the left shoulder he had abduction to 50 degrees, flexion to 85 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees, all of which were with pain throughout the entire range of motion and his range of motion was not additionally limited following repetitive use on examination.  He had tenderness to palpation of the left AC (acromioclavicular joint) with a large amount of crepitus in the left AC joint and also in the left glenohumeral joint.  He had tenderness over the AC joint and also over the supraspinatus tendon with a positive impingement sign and again a decrease in strength in the left arm and shoulder region.  

The examiner noted that a previous MRI of the left shoulder revealed an old healed fracture at the junction of the body and the glenoid fossa of the scapula with degenerative joint disease of the left AC joint and glenohumeral joint.  There was a downward sloping acromion process which compressed the supraspinatus tendon and there was tendinosis and degenerative thinning involving the supraspinatus tendon with a full thickness tear being present.  The diagnoses were healed left shoulder fracture, severe degenerative joint disease of the left AC joint and left glenohumeral joint, and left shoulder impingement syndrome with rotator cuff tear.   

Also of record are VA outpatient treatment records dated through October 2010 and private treatment records dated through September 2009.  These records show complaints of and treatment for the Veteran's cervical spine disorder.  Significantly, private treatment records shows that the Veteran was involved in a motorcycle accident in August 2008 wherein he fractured his left scapula and left ribs.  

The Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's left shoulder disorder.  First, the Veteran's range of motion does not meet the criteria for a 30 percent rating under DC 5201 as the Veteran has more than 25 degrees of forward flexion.  As above, during the August 2008 VA examination the Veteran reportedly had flexion to 115 degrees and during the May 2010 VA examination the Veteran reportedly had flexion to 85 degrees.  At most, the evidence reveals forward flexion limited to 85 degrees.  These findings show that flexion is more than 25 degrees.  As such, an increased rating under DC 5201 for limitation of flexion is not warranted.

The Board is fully aware of the report of pain throughout motion during the May 2010 VA examination.  However, the presence of pain is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca. Here, despite the pain, the Veteran retains significant function of the left shoulder and flexion has always been at least 85 degrees.  

There is also no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203.
  
The Board also accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is warranted and no more.

The evidence of record reflects that the Veteran's symptomatology for the left shoulder disorder warrants no more than a 20 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As above, the Veteran has been unemployed since November 1997.  He is also in receipt of Social Security disability benefits due to osteoarthritis and allied disorders.  The discussion above reflects that the symptoms of the Veteran's cervical spine and left shoulder disorders are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Special Monthly Compensation based on aid and attendance

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.   It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Presently, the Veteran is service-connected for degenerative changes of the left shoulder, rated as 20 percent disabling; degenerative changes of the cervical spine status post C6-7 fusion, rated as 20 percent disabling; and epididymitis (pain in testicle), rated as 10 percent disabling.

As above, during the August 2008 VA examination the Veteran reported that he was unemployed and could not perform most household chores to include yard work, mechanical work, or heaving lifting due to his service-connected neck and left shoulder disorders.  During the May 2010 VA examination the Veteran reported that he retired early due to his neck and left shoulder disorders as the pain prevented him from doing his job.  He also reported that, for the most part, he can perform his activities of daily living but there were times when his daughter had to come and help him do things like cut the grass.   

Based upon this and other evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him so helpless as to require the aid and attendance of another or housebound.  Here, he has not established compensation for any of the basic disabilities for which the benefit may be granted, he does not have a single 100 percent service connected disability and he has not establish a factual need for the assistance of another.  Rather, he can perform the activities of daily living.  Accordingly, the criteria for special monthly compensation are not met.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the chronic headache disorder issue, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.

With regard to the remaining issues, the RO provided the appellant pre-adjudication notice by letter dated in August 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a chronic headache disorder is granted.

A disability rating greater than 20 percent for degenerative changes, cervical spine status post C6-7 fusion is denied.

A disability rating greater than 20 percent for degenerative changes, left shoulder is denied.

Special monthly compensation based on the need for regular aid and attendance or at the housebound rate is denied.


REMAND

The Veteran's service treatment records are negative for findings or complaints of a bilateral hip disease or injury.  Significantly, his April 1960 separation examination shows normal "lower extremities" and "spine, other musculoskeletal" and in an April 1960 Report of Medical History, the Veteran specifically denied "bone, joint or other deformity."     

A review of the record shows that the Veteran first complained of right hip pain in June 1998.  He underwent a Family Practitioner Examination in November 1998, wherein it is noted that the Veteran complained of right hip pain.  The assessment was of hip pain "probably secondary to osteoarthritis."  Contemporaneous X-ray findings indicated "mild spurring of the acetabulum of both left and right hips," and the impression rendered was of "mild degenerative change of both hips."  Further, a December 1998 progress report reflected that the Veteran was having discomfort in the left hip, and he again complained of left hip pain in a July 2001 treatment report, to which there is an addendum noting "djd or [sic] l-spine and L hip-moderate."  In a May 2010 VA treatment record the Veteran complained of pain in his low back radiating to his left hip.  VA treatment records dated in May 2010 show assessments of left lumbar facet joint syndrome, left lumbar radiculitis, and degenerative disc disease/stenosis of lumbar spine.      

The evidence suggests that the Veteran's bilateral hip disorder may be related to the Veteran's lumbar spine disorder.  However, the Veteran is not service-connected for a lumbar spine disorder, rather he is only service-connected for a cervical spine disorder.  As above, the Board has referred an issue of entitlement to service connection for a low back disorder to the RO.     

The Board finds that the referral of a claim of entitlement to service connection for a low back disorder in this decision raises questions as to the connection between the bilateral hip disorder and a low back disorder and is inextricably intertwined with the issue of entitlement to service connection for a bilateral hip disorder.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for a bilateral hip disorder until the RO adjudicates the issue of entitlement to service connection for a low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Given the Veteran's assertion that his bilateral hip disorder is the result of a "back condition," the Veteran should be afforded an appropriate VA examination to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for a low back disorder.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral hip disorder.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be conducted.  The examiner's attention is specifically directed to VA treatment records beginning in June 1998 showing complaints of low back pain radiating to the hips.  

Provide a diagnosis for any pathology found.  If a bilateral hip disorder is diagnosed, the examiner should also opine whether it is at least as likely as not that this bilateral hip disorder is related to the Veteran's military service to include a service-connected disorder.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  
  
2.  Review the record and ensure that the above action has been completed.  When the AMC/RO is satisfied that the record is complete the claims should be readjudicated.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


